ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_01_FR.txt.                                                                                                          141




                     OPINION DISSIDENTE COMMUNE DE M. LE JUGE YUSUF,
                       VICE‑PRÉSIDENT, M. LE JUGE CANÇADO TRINDADE,
                            Mme LA JUGE XUE, MM. LES JUGES GAJA,
                    BHANDARI ET ROBINSON, ET M. LE JUGE AD HOC BROWER

                    [Traduction]

                       Regret que la Cour ait été divisée par moitié sur la question de l’autorité de la
                    chose jugée (res judicata) — Désaccord avec sa décision de ne pas accueillir la
                    troisième exception préliminaire de la Colombie et de ne pas déclarer irrecevables
                    les demandes du Nicaragua — Principe de l’autorité de la chose jugée trouvant son
                    expression dans les articles 59 et 60 du Statut de la Cour — Eléments fondamentaux
                    de ce principe étant l’identité des parties, l’identité de la base juridique et l’identité
                    de l’objet — Accord des Parties sur ces éléments, mais désaccord sur la finalité de
                    la décision rendue par la Cour en 2012 — Caractère indubitable de la décision —
                    Unanimité de la décision — Cour disant dans le dispositif de l’arrêt de 2012 qu’elle
                    « ne peut accueillir » la demande formulée par le Nicaragua au point I. 3) de ses
                    conclusions finales — Emploi constant de cette expression par la Cour pour rejeter
                    des demandes — Emploi confirmé par les motifs de l’arrêt de 2012 — Résumé
                    desdits motifs au paragraphe 129 de l’arrêt de 2012 — Cour ayant souligné dans
                    ce paragraphe l’absence d’éléments démontrant l’existence d’un chevauchement
                    entre les portions de plateau continental relevant de chacune des Parties —
                    Majorité lisant en l’espèce une obligation procédurale nouvelle dans l’arrêt de
                    2012 — Absence d’une telle obligation dans l’arrêt — Cour tenue, si une telle
                    obligation existait, de conclure dans l’arrêt de 2012 à l’irrecevabilité de la demande
                    formulée par le Nicaragua au point I. 3) de ses conclusions finales — Demandes
                    du Nicaragua également irrecevables en vertu du principe ne bis in idem et de
                    l’épuisement des recours prévus dans le traité.


                                                      I. Introduction

                       1. A notre vif regret, nous ne pouvons souscrire à la décision rendue en
                    la présente affaire au sujet de la troisième exception préliminaire de la
                    Colombie, décision sur laquelle la Cour était divisée par moitié et qu’elle
                    n’a pu adopter qu’avec la voix prépondérante du président. L’exception
                    que la Colombie fondait sur le principe de l’autorité de la chose jugée
                    (res judicata) aurait dû être accueillie. Et, par conséquent, la requête du
                    Nicaragua aurait dû être déclarée irrecevable. En rejetant cette troisième
                    exception préliminaire, la Cour non seulement donne une interprétation
                    erronée de l’arrêt rendu en l’affaire du Différend territorial et maritime
                    (Nicaragua c. Colombie) (C.I.J. Recueil 2012 (II), p. 624) (ci‑après « l’ar‑
                    rêt de 2012 »), mais porte atteinte, également, aux valeurs que le principe
                    de l’autorité de la chose jugée vise à protéger, à savoir la stabilité juri‑
                    dique et le caractère définitif des arrêts.

                                                                                                           45




7 CIJ1093.indb 87                                                                                                15/02/17 08:28

                            délimitation du plateau continental (op. diss. comm.)              142

                       2. Il y a moins de quatre ans que l’arrêt de 2012 a été rendu. La plupart
                    des membres de la Cour qui ont siégé dans la présente affaire avaient
                    également participé à celle de 2012. Il est donc particulièrement surpre‑
                    nant qu’ils soient ainsi divisés en l’espèce. La majorité non seulement
                    donne une interprétation erronée du raisonnement qui a motivé la déci‑
                    sion adoptée en 2012, mais elle lit en outre dans cette décision une obliga‑
                    tion procédurale qui n’y est pas — ni maintenant ni à l’époque. En
                    permettant la poursuite de la procédure instituée par le Nicaragua, la
                    Cour rend en l’espèce une décision qui risque de saper le caractère défini‑
                    tif de ses arrêts. C’est pourquoi nous n’avons pu nous associer au vote de
                    la majorité en faveur du point 1 b) du dispositif.
                       3. La présente opinion dissidente commune a pour objet d’exposer plus
                    en détail notre position. Premièrement, nous expliquerons comment nous
                    entendons le principe de l’autorité de la chose jugée et son application en
                    l’espèce (section II). Deuxièmement, nous examinerons le dispositif de l’ar‑
                    rêt de 2012, pour démontrer qu’il signifiait un rejet de la demande présen‑
                    tée par le Nicaragua aux fins d’obtenir la délimitation des portions du
                    plateau continental où ses droits et ceux de la Colombie se chevauche‑
                    raient (section III). Troisièmement, nous analyserons les motifs exposés
                    dans cet arrêt, dont il ressort que, si le Nicaragua a vu sa demande rejetée,
                    c’est parce qu’il n’avait pas prouvé l’existence d’un plateau continental
                    étendu qui chevaucherait celui dont la Colombie peut se prévaloir sur
                    200 milles marins à partir de sa côte continentale (section IV). Quatrième‑
                    ment, nous mettrons en avant le caractère illogique de l’obligation procé‑
                    durale qui, selon la majorité, serait énoncée dans l’arrêt de 2012 (section V).
                    Cinquièmement, nous rappellerons les objectifs de la communication d’in‑
                    formations prévue au paragraphe 8 de l’article 76 de la convention des
                    Nations Unies sur le droit de la mer (ci‑après « la CNUDM ») et à l’ar‑
                    ticle 4 de son annexe II, afin de démontrer qu’il n’existe aucune obligation
                    de communiquer des informations sur le plateau continental, hormis aux
                    fins d’obtenir des recommandations de la Commission des limites du pla‑
                    teau continental (ci‑après « la Commission ») (section VI). Sixièmement,
                    nous ferons observer que, même à supposer que la majorité soit dans le
                    vrai, la demande du Nicaragua n’était pas recevable, en vertu du principe
                    ne bis in idem et parce qu’il y avait épuisement des recours prévus dans le
                    traité (section VII). Enfin, nous conclurons en soulignant qu’autoriser la
                    réitération de demandes peut avoir des effets préjudiciables sur l’autorité
                    de la chose jugée et va à l’encontre de la nécessité de mettre un terme aux
                    procédures opposant des Etats (section VIII).


                               II. Le principe de l’autorité de la chose jugée
                      dans la jurisprudence de la Cour et son application en l’espèce

                      4. Le principe de l’autorité de la chose jugée existe dans tous les sys‑
                    tèmes juridiques du monde, sous différents noms et différentes formes.
                    Depuis des siècles, il revêt une importance cruciale dans leur fonctionne‑

                                                                                                46




7 CIJ1093.indb 89                                                                                     15/02/17 08:28

                            délimitation du plateau continental (op. diss. comm.)               143

                    ment. Il signifie que « les décisions de la Cour sont non seulement obliga‑
                    toires pour les parties, mais elles sont définitives, en ce sens qu’elles ne
                    peuvent être remises en cause par les parties pour ce qui est des questions
                    que ces décisions ont tranchées » (Application de la convention pour la
                    ­prévention et la répression du crime de génocide (Bosnie‑Herzégovine c.
                     Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 90, par. 115). Le
                     principe de l’autorité de la chose jugée trouve son expression dans les
                     articles 59 et 60 du Statut de la Cour. Ainsi que l’a souligné cette dernière,
                     « [l]e caractère fondamental de ce principe ressort des termes du Statut de
                     la Cour et de la Charte des Nations Unies. La pratique judiciaire de la
                     Cour en reflète les caractéristiques et objectifs sous‑jacents. » (Ibid.)
                         5. Les éléments fondamentaux du principe de l’autorité de la chose
                     jugée sont établis de longue date, et les deux Parties en l’espèce en ont
                     convenu : une demande relève de ce principe dès lors qu’il y a identité des
                     parties, de l’objet et de la base juridique avec une demande antérieure sur
                     laquelle il a déjà été statué (opinion dissidente du juge Anzilotti, Interpré-
                     tation des arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927,
                    C.P.J.I. série A no 13, p. 23 ; opinion dissidente du juge Jessup, Sud‑Ouest
                     africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud), deuxième
                     phase, arrêt, C.I.J. Recueil 1966, p. 333).
                         6. La Cour a déjà rappelé que le dispositif d’un arrêt avait force de
                     chose jugée (Application de la convention pour la prévention et la répression
                     du crime de génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                     C.I.J. Recueil 2007 (I), p. 94, par. 123). Mais elle a également précisé que
                     les motifs de ses arrêts pouvaient, eux aussi, être revêtus de l’autorité de
                     la chose jugée s’ils étaient « inséparables » du dispositif (Demande en inter-
                     prétation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière terrestre et
                     maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep‑
                     tions préliminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I),
                     p. 35, par. 10) ou s’ils constituaient « une condition absolue de [s]a déci‑
                     sion » (Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire
                     du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge
                     c. ­Thaïlande), arrêt, C.I.J. Recueil 2013, p. 296, par. 34 ; Interprétation des
                    arrêts nos 7 et 8 (usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A
                    no 13, p. 20).


                       7. En l’espèce, les Parties étaient principalement en désaccord sur le
                    point de savoir quelle question exactement avait « finalement et définitive‑
                    ment [été] réglée » (Barcelona Traction, Light and Power Company, Limited
                    (nouvelle requête : 1962) (Belgique c. Espagne), exceptions préliminaires,
                    arrêt, C.I.J. Recueil 1964, p. 20) par la Cour dans l’arrêt de 2012. Dans ses
                    écritures comme dans ses plaidoiries, la Colombie affirmait qu’à son sens,
                    si le Nicaragua avait été débouté de sa demande de délimitation des por‑
                    tions du plateau continental étendu où les droits des Parties se chevauche‑
                    raient, c’est parce qu’il n’avait pas démontré l’existence d’un tel plateau
                    (exceptions préliminaires de la Colombie (ci‑après « EPC »), note 122). Le

                                                                                                  47




7 CIJ1093.indb 91                                                                                       15/02/17 08:28

                              délimitation du plateau continental (op. diss. comm.)           144

                    Nicaragua, pour sa part, considérait que, « en réalité, la décision de la
                    Cour de ne pas « accueillir » [s]a demande de délimitation du plateau conti‑
                    nental au‑delà de 200 milles marins n’emportait pas de décision au fond
                    sur cette demande » et qu’elle n’était donc pas revêtue de l’autorité de la
                    chose jugée (exposé écrit du Nicaragua (ci‑après « EEN »), par. 4.19).
                      8. Afin de déterminer si le principe de l’autorité de la chose jugée faisait
                    obstacle aux demandes du Nicaragua en la présente affaire, nous commen‑
                    cerons par examiner le dispositif de l’arrêt de 2012, qui est revêtu de l’au‑
                    torité de la chose jugée, avant d’analyser les motifs sur lesquels il repose.


                                    III. Le dispositif de l’arrêt rendu en 2012
                                dans l’affaire du Différend territorial et maritime

                       9. Dans le dispositif de l’arrêt de 2012, la Cour déclare qu’elle « ne peut
                    accueillir » (« cannot uphold » dans la version anglaise) la demande formu‑
                    lée par la République du Nicaragua au point I. 3) de ses conclusions
                    finales » (C.I.J. Recueil 2012 (II), p. 719, par. 251 3)). Le Nicaragua
                    l’avait priée de dire et juger « que, dans le cadre géographique et juridique
                    constitué par les côtes continentales du Nicaragua et de la Colombie, la
                    méthode de délimitation à retenir consiste à tracer une limite opérant une
                    division par parts égales de la zone du plateau continental où les droits
                    des deux Parties sur celui‑ci se chevauchent » (ibid., p. 636, par. 17).
                       10. Dans leurs exposés en la présente affaire, les deux Parties ont
                    débattu la question de savoir ce que la Cour entendait exactement par
                    l’expression « ne peut accueillir ». Pour la Colombie, ces termes expriment
                    le rejet de la demande présentée par le Nicaragua aux fins d’obtenir la
                    délimitation des portions du plateau continental où leurs droits respectifs
                    se chevaucheraient (EPC, note 122). Le Nicaragua estime quant à lui que
                    la Cour, en employant cette expression, « n’a ni « rejeté » la conclusion du
                    Nicaragua ni employé d’autres termes indiquant qu’elle se prononçait au
                    fond sur [s]a demande » (EEN, par. 4.20). Selon lui, dans l’arrêt de 2012,
                    la Cour « a décidé … de ne pas décider » 1.
                       11. Il ressort clairement de la jurisprudence de la Cour que l’expression
                    « ne peut accueillir » sert à rejeter la demande ou la requête d’une partie
                    lorsqu’elle est employée dans le dispositif d’un arrêt. La Cour ne l’utilise
                    pas pour différer sa décision en attendant qu’une obligation procédurale
                    soit satisfaite ou que l’Etat demandeur produise des éléments de preuve
                    suffisants. Trois exemples invoqués par les Parties suffisent à le démon‑
                    trer.
                       12. Dans l’affaire des Plates‑formes pétrolières (République islamique
                    d’Iran c. Etats‑Unis d’Amérique), l’Iran affirmait que les Etats‑Unis, en
                    attaquant deux plates‑formes pétrolières, avaient manqué à l’obligation
                    de respecter la liberté de commerce entre leurs territoires respectifs, que

                      1   CR 2015/29, p. 25, par. 23 (Pellet).


                                                                                               48




7 CIJ1093.indb 93                                                                                    15/02/17 08:28

                              délimitation du plateau continental (op. diss. comm.)             145

                    leur imposait l’article X du traité d’amitié, de commerce et de droits
                    consulaires de 1955 (arrêt, C.I.J. Recueil 2003, p. 172‑173, par. 20). La
                    Cour a constaté que, au moment des attaques, il n’existait aucun com‑
                    merce entre les territoires iranien et américain s’agissant du pétrole pro‑
                    duit par les plates‑formes en question, soit parce que celles‑ci n’étaient
                    pas en service, soit en raison des effets de l’embargo commercial sur les
                    importations de l’Iran vers les Etats‑Unis (ibid., p. 207, par. 98). Elle en
                    conclut que « lesdites attaques ne sauraient non plus être considérées
                    comme ayant porté atteinte aux droits garantis à l’Iran par le para‑
                    graphe 1 de l’article X du traité de 1955 » (ibid.), ce qui l’amène à dire
                    dans le dispositif de l’arrêt « qu’elle ne saurait … accueillir la conclusion
                    de la République islamique d’Iran selon laquelle ces actions [les attaques
                    menées par les Etats‑Unis] constitu[aient] une violation par les Etats‑Unis
                    d’Amérique des obligations que leur impose le paragraphe 1 de l’article X
                    [du] traité [de 1955] » (ibid., p. 218, par. 125 1)). La Cour emploie donc
                    l’expression « ne saurait accueillir » dans le sens de « rejeter ».
                       13. De même, dans l’affaire du Différend frontalier (Burkina Faso/
                    Niger), le Burkina Faso demandait à la Cour de dire et juger que, dans
                    deux secteurs précis, sa frontière avec le Niger suivait le tracé dont il indi‑
                    quait les coordonnées aux points 1 et 3 de ses conclusions finales (arrêt,
                    C.I.J. Recueil 2013, p. 66, par. 35). Ces deux secteurs ne constituaient pas
                    l’objet du différend, mais le Burkina Faso souhaitait que la Cour incor‑
                    pore le tracé correspondant dans le dispositif de l’arrêt, de sorte qu’il « soit
                    revêtu de l’autorité de la chose jugée » (ibid., p. 66, par. 37). Rappelant que
                    sa fonction est de « régler conformément au droit international les diffé-
                    rends qui lui sont soumis » (ibid., p. 70, par. 48 ; les italiques sont de nous),
                    la Cour a conclu que la demande du Burkina Faso n’était « pas compatible
                    avec sa fonction judiciaire » (ibid., p. 72, par. 58) et n’a pas procédé à la
                    délimitation de la frontière dans les deux secteurs en question. Dans le
                    dispositif de l’arrêt, elle dit qu’elle ne « peut accueillir les demandes formu‑
                    lées aux points 1 et 3 des conclusions finales du Burkina Faso » (ibid.,
                    p. 92, par. 114 1)). Là encore, l’expression « ne peut accueillir » est employée
                    pour signifier clairement un rejet des demandes du Burkina Faso ; il ne
                    s’agissait pas d’un refus de décider, comme l’a affirmé l’un des conseils du
                    Nicaragua lors de la procédure orale en la présente affaire 2.
                       14. L’arrêt interprétatif de 1985 rendu en l’affaire Tunisie c. Jamahiriya
                    arabe libyenne offre encore un exemple de l’emploi que fait la Cour de
                    cette expression (Demande en revision et en interprétation de l’arrêt du
                    24 février 1982 en l’affaire du Plateau continental (Tunisie/Jamahiriya
                    arabe libyenne) (Tunisie c. Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil
                    1985, p. 192). Dans le dispositif, elle l’utilise à deux reprises pour signifier
                    son refus d’accueillir une demande. La première occurrence vise l’une des
                    conclusions de la Tunisie, qui priait la Cour de préciser la hiérarchie à
                    établir entre les critères qu’elle avait retenus pour le premier secteur de la
                    délimitation du plateau continental dans son arrêt du 24 février 1982 en
                      2   CR 2015/27, p. 38, par. 24 (Pellet).

                                                                                                  49




7 CIJ1093.indb 95                                                                                       15/02/17 08:28

                            délimitation du plateau continental (op. diss. comm.)               146

                    l’affaire du Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt,
                    C.I.J. Recueil 1982, p. 18, lesdits critères ne pouvant, selon la Tunisie, être
                    appliqués simultanément (C.I.J. Recueil 1985, p. 219‑220, par. 50). La
                    Cour a estimé que l’arrêt de 1982 ne comportait aucune incohérence, rap‑
                    pelant qu’il énonçait « aux fins de la délimitation un seul critère précis
                    pour le tracé de la ligne », et que la demande en interprétation de la Tuni‑
                    sie reposait donc « sur une erreur d’appréciation quant à la portée du pas‑
                    sage pertinent du dispositif de [cet] arrêt » (ibid., p. 220, par. 50). Dans le
                    dispositif, elle conclut ainsi qu’elle ne peut « faire droit à la conclusion
                    présentée par la République tunisienne le 14 juin 1985 relativement [au]
                    premier secteur [de la d   ­élimitation] » (« The submission … cannot be
                    upheld ») (ibid., p. 230, par. 69, point B 3)). Ce faisant, la Cour rejette
                    clairement la lecture que la Tunisie donnait de l’arrêt de 1982 et, partant,
                    rejette la demande d’interprétation que celle‑ci lui présentait en vertu de
                    l’article 60 du Statut.
                       15. La deuxième occurrence, dans l’arrêt interprétatif de 1985, de l’ex‑
                    pression en question vise à signifier le rejet de la demande d’interprétation
                    de l’arrêt de 1982 présentée par la Tunisie relativement au deuxième sec‑
                    teur de la délimitation. Dans l’arrêt de 1982, la Cour avait établi que le
                    point d’intersection entre les deux secteurs était le point où la ligne de
                    délimitation rencontrait « le parallèle du point le plus occidental de la côte
                    tunisienne entre Ras Kapoudia et Ras Ajdir, à savoir le point le plus occi‑
                    dental de la ligne de rivage (laisse de basse mer) du golfe de Gabès » (Pla-
                    teau continental (Tunisie/Jamahiriya arabe libyenne), arrêt, C.I.J. Recueil
                    1982, p. 94, par. 133, point C 2)). La Cour n’avait pas indiqué les coor‑
                    données de ce point dans le dispositif, laissant aux experts des parties le
                    soin d’en déterminer la position exacte, mais, dans le corps de l’arrêt, elle
                    en donnait la position approximative (ibid., p. 87, par. 124). Dans sa
                    demande d’interprétation, la Tunisie priait la Cour de dire expressément
                    que les coordonnées du point le plus occidental du golfe de Gabès étaient
                    celles qui avaient été données dans l’arrêt de 1982 pour en indiquer la
                    position approximative. La Cour a toutefois rejeté cette demande, rappe‑
                    lant qu’elle avait formellement décidé qu’il appartenait aux experts d’éta‑
                    blir les coordonnées exactes du point en question (C.I.J. Recueil 1985,
                    p. 226‑227, par. 62‑63). Elle dit ainsi, dans le dispositif de l’arrêt interpré‑
                    tatif de 1985, que « la conclusion de la République tunisienne d’après
                    laquelle « le point le plus occidental du golfe de Gabès est situé à la lati‑
                    tude 34° 05ʹ 20ʺ N (Carthage) » ne peut être retenue » (« cannot be
                    upheld ») (ibid., p. 230, par. 69, point D 3)). Ce faisant, la Cour ne s’abs‑
                    tient pas de prendre une décision ; elle rejette clairement la demande de la
                    Tunisie, qui la priait de dire que les coordonnées exactes du point le plus
                    occidental du golfe de Gabès étaient celles données antérieurement à titre
                    indicatif.
                       16. Cette cohérence dans l’emploi de l’expression confirme que la
                    Cour, dans l’arrêt de 2012, a rejeté la demande du Nicaragua relative à la
                    délimitation des portions du plateau continental étendu où les droits des
                    Parties se chevaucheraient. Dans le présent arrêt, la majorité déclare

                                                                                                 50




7 CIJ1093.indb 97                                                                                      15/02/17 08:28

                            délimitation du plateau continental (op. diss. comm.)              147

                    qu’elle « ne s’attardera … pas … sur le sens de l’expression « ne peut
                    accueillir » » (arrêt, par. 74), faute d’avoir été convaincue par les interpré‑
                    tations qu’en donnent le Nicaragua et la Colombie, mais sans expliquer
                    clairement pourquoi elle ne retient pas lesdites interprétations ; en outre,
                    elle ne se penche pas sur le sens ou la portée de cette expression. Puisque,
                    selon la jurisprudence de la Cour, le dispositif de l’arrêt est revêtu de l’au‑
                    torité de la chose jugée, il est incompréhensible que la majorité choisisse
                    de ne pas « s’attard[er] » sur le sens de l’expression « ne peut accueillir ».
                    C’est à la fois une erreur et une occasion manquée, car si elle l’avait fait,
                    la portée véritable de la décision de la Cour contenue dans l’arrêt de 2012
                    serait devenue évidente. En effet, comme il a été démontré plus haut, l’ex‑
                    pression « cannot uphold » est invariablement employée par la Cour pour
                    signifier le rejet de la demande d’une partie.
                       17. Par la première demande formulée dans sa requête en l’espèce, le
                    Nicaragua priait la Cour de déterminer « [l]e tracé précis de la frontière
                    maritime entre les portions de plateau continental relevant du Nicaragua
                    et de la Colombie au‑delà des limites établies … dans son arrêt du
                    19 novembre 2012 » (requête du Nicaragua, ci‑après « RN », p. 9, par. 12).
                    Il affirmait que le plateau continental étendu qu’il revendique « inclut un
                    espace maritime situé au‑delà de sa zone maritime de 200 milles et che‑
                    vauche en partie la zone s’étendant sur 200 milles marins depuis la côte
                    colombienne » (ibid., p. 7, par. 11 c)), et que ce droit à un plateau conti‑
                    nental étendu existait en vertu à la fois du droit international coutumier
                    et de la convention des Nations Unies sur le droit de la mer (ibid.,
                    par. 11 a)).
                       18. Le point I. 3) des conclusions finales du Nicaragua en l’affaire du
                    Différend territorial et maritime et la première demande formulée dans la
                    requête en la présente affaire ont le même objet (la délimitation d’un pla‑
                    teau continental étendu chevauchant celui dont la Colombie peut se pré‑
                    valoir sur 200 milles marins à partir de sa côte continentale), la même
                    base juridique (le droit à ce plateau continental étendu existe en vertu du
                    droit international coutumier et de la CNUDM) et concernent les mêmes
                    parties. Le Nicaragua cherche donc à présenter une demande identique,
                    contre une partie identique, sur une base juridique identique. Nous venons
                    de démontrer que la Cour a rejeté le point I. 3) des conclusions finales du
                    Nicaragua dans l’arrêt de 2012. La première demande du Nicaragua en
                    l’espèce est donc un parfait exemple de demande tombant sous le coup de
                    l’autorité de la chose jugée.


                                IV. Les motifs de la Cour dans l’arrêt de 2012
                               en l’affaire du Différend territorial et maritime

                       19. A défaut de rechercher le sens que revêt l’expression clé « ne peut
                    accueillir » dans le dispositif de l’arrêt de 2012, la majorité fonde sa posi‑
                    tion sur les motifs qui ont conduit la Cour à décider qu’elle « ne
                    p[ouvait] accueillir » la demande formulée par le Nicaragua au point I. 3)

                                                                                                51




7 CIJ1093.indb 99                                                                                     15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)            148

                 de ses conclusions finales. Selon la majorité, l’analyse de ces motifs, expo‑
                 sés aux paragraphes 113 à 129 de l’arrêt de 2012, montre que,
                     « si la Cour a décidé … qu’elle ne pouvait accueillir la demande du
                     Nicaragua, c’est parce que celui‑ci devait encore satisfaire à l’obliga‑
                     tion lui incombant en vertu du paragraphe 8 de l’article 76 de la
                     CNUDM de déposer, auprès de la Commission, les informations sur
                     les limites de son plateau continental au‑delà de 200 milles marins
                     prévues par cette disposition et par l’article 4 de l’annexe II de la
                     convention. » (Arrêt, par. 84.)
                 C’est là une lecture erronée de l’arrêt de 2012.
                    20. Il ressort de l’analyse des motifs de l’arrêt de 2012 que la Cour a
                 rejeté la demande du Nicaragua parce que celui‑ci n’avait pas démontré
                 l’existence d’un plateau continental étendu qui chevaucherait celui dont la
                 Colombie peut se prévaloir sur 200 milles marins à partir de sa côte conti‑
                 nentale. La Cour ne dit pas dans ces motifs que le Nicaragua doit s’ac‑
                 quitter d’une quelconque obligation procédurale de communiquer des
                 informations à la Commission pour qu’elle‑même puisse procéder à la
                 délimitation, et elle ne laisse pas davantage entendre que le Nicaragua
                 pourra revenir devant elle une fois qu’il aura complété sa demande à la
                 Commission. Chaque fois que la Cour, dans des affaires antérieures, a
                 envisagé une procédure ultérieure, elle a expressément indiqué que les
                 parties avaient la possibilité de revenir devant elle après le prononcé de
                 l’arrêt (voir, par exemple, Certaines activités menées par le Nicaragua dans
                 la région frontalière (Costa Rica c. Nicaragua) et Construction d’une route
                 au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica), arrêt,
                 C.I.J. Recueil 2015 (II), p. 741, par. 229, point 5 b) ; et Activités armées
                 sur le territoire du Congo (République démocratique du Congo c. Ouganda),
                 arrêt, C.I.J. Recueil 2005, p. 281, par. 345, point 6). Dans l’arrêt de 2012,
                 il est évident qu’elle ne dit rien de tel.
                    21. La partie IV de l’arrêt de 2012 est consacrée à l’examen de la
                 demande formulée par le Nicaragua au point I. 3) de ses conclusions
                 finales. La Colombie n’étant pas partie à la CNUDM, la Cour établit,
                 aux paragraphes 113 à 118, que le droit applicable aux fins de la délimita‑
                 tion du plateau continental doit être le droit international coutumier, qui
                 est reflété au paragraphe 1 de l’article 76 de la convention.
                    22. Aux paragraphes 119 à 121 sont résumés les arguments du Nicara‑
                 gua, au nombre de trois. Le Nicaragua faisait valoir, premièrement, que
                 sa demande relative à un plateau continental étendu était « essentielle‑
                 ment une question de fait » ; deuxièmement, qu’il avait présenté des
                 « informations préliminaires » à la Commission dans le délai de dix ans
                 prévu à l’article 4 de l’annexe II de la CNUDM et que les travaux néces‑
                 saires à la communication de l’ensemble des informations visées au para‑
                 graphe 8 de l’article 76 étaient « déjà bien avancés » ; et, troisièmement,
                 que le droit à un plateau continental fondé sur le critère de la distance des
                 200 milles marins ne pouvait primer le droit fondé sur le critère du pro‑
                 longement naturel.

                                                                                           52




7 CIJ1093.indb 101                                                                               15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)              149

                    23. Aux paragraphes 122 à 124 sont rappelés les arguments avancés
                 par la Colombie pour contester la demande du Nicaragua relative à la
                 délimitation des portions de plateau continental où les droits des Parties
                 se chevaucheraient. Ces arguments sont également au nombre de trois. La
                 Colombie soutenait, premièrement, que le Nicaragua n’avait pas démon‑
                 tré l’existence d’un prolongement naturel de son plateau continental qui
                 chevaucherait celui dont elle‑même peut se prévaloir sur 200 milles
                 marins ; deuxièmement, que le droit à un plateau continental fondé sur le
                 critère du prolongement naturel ne saurait empiéter sur le même droit
                 qu’un Etat tire du critère de la distance des 200 milles marins ; et, troisiè‑
                 mement, que la Commission ne pouvait formuler de recommandation
                 concernant les limites du plateau continental sans son consentement, et
                 qu’en tout état de cause de telles limites ne préjugeaient en rien des ques‑
                 tions de délimitation et n’étaient pas opposables à la Colombie.
                    24. La Cour analyse ces différents arguments aux paragraphes 125
                 à 129 de son arrêt de 2012. Au paragraphe 125, elle conteste l’autorité que
                 le Nicaragua attribue à l’arrêt du 14 mars 2012 rendu par le Tribunal
                 international du droit de la mer en l’affaire du Golfe du Bengale (Différend
                 relatif à la délimitation de la frontière maritime entre le Bangladesh et le
                 Myanmar dans le golfe du Bengale (Bangladesh/Myanmar)), arrêt qui,
                 selon le Nicaragua, montre qu’une juridiction internationale peut, en l’ab‑
                 sence de recommandation de la Commission, délimiter des zones du pla‑
                 teau continental étendu où les droits de plusieurs parties se chevauchent.
                 Au paragraphe suivant, la Cour rappelle son arrêt en l’affaire du Diffé-
                 rend territorial et maritime entre le Nicaragua et le Honduras dans la mer
                 des Caraïbes (Nicaragua c. Honduras) (C.I.J. Recueil 2007 (II), p. 659),
                 dans lequel elle a déclaré que « toute prétention [d’un Etat partie à la
                 CNUDM] relative à des droits sur le plateau continental au‑delà de
                 200 milles d[evait]être conforme à l’article 76 de la CNUDM et examinée
                 par la Commission des limites du plateau continental constituée en vertu
                 de ce traité » (ibid., p. 759, par. 319). Elle ajoute que le fait que la Colom‑
                 bie ne soit pas partie à la CNUDM n’exonère aucunement le Nicaragua
                 des obligations qu’il tient de l’article 76 de cet instrument.
                    25. La Cour expose la substance de ses motifs aux paragraphes 127
                 à 129, qui méritent par conséquent d’être cités dans leur intégralité :
                         « 127. La Cour fait observer que le Nicaragua n’a communiqué à
                      la Commission que des « informations préliminaires » qui, comme
                      l’admet ce dernier, sont loin de satisfaire aux exigences requises pour
                      pouvoir être considérées comme des informations que « [l]’Etat côtier
                      communique … à la Commission » sur les limites de son plateau
                      continental, lorsque celui‑ci s’étend au‑delà de 200 milles marins,
                      conformément au paragraphe 8 de l’article 76 de la CNUDM… Le
                      Nicaragua a communiqué à la Cour les annexes des « informations
                      préliminaires ». Il a précisé, à l’audience, que l’intégralité de ces
                      informations figurait sur le site de la Commission et indiqué le lien
                      permettant d’y avoir accès.

                                                                                             53




7 CIJ1093.indb 103                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)            150

                        128. La Cour rappelle que, au second tour de plaidoiries, le Nica‑
                     ragua a déclaré qu’il « ne [lui] demand[ait] pas de décision définitive
                     sur l’emplacement précis de la limite extérieure d[e son] plateau
                     continental », mais la « pri[ait] de dire que les portions du plateau
                     continental auxquelles pouvaient prétendre le Nicaragua et la Colom‑
                     bie étaient délimitées par une ligne au tracé défini ». Le Nicaragua a
                     indiqué que « la Cour pou[v]ait opérer cette délimitation en définis‑
                     sant la frontière comme étant « la ligne médiane entre la limite exté‑
                     rieure du plateau continental du Nicaragua établie conformément à
                     l’article 76 de la CNUDM et la limite extérieure de la zone des
                     200 milles marins relevant de la Colombie » ». Grâce à cette formula‑
                     tion, a‑t‑il ajouté, « la Cour n’aurait pas à déterminer précisément
                     l’emplacement de la limite extérieure du plateau du Nicaragua ». Le
                     Nicaragua pourrait ensuite fixer cette limite sur la base des recom‑
                     mandations de la Commission.
                        129. Toutefois, le Nicaragua n’ayant pas, dans la présente instance,
                     apporté la preuve que sa marge continentale s’étend suffisamment loin
                     pour chevaucher le plateau continental dont la Colombie peut se pré‑
                     valoir sur 200 milles marins à partir de sa côte continentale, la Cour
                     n’est pas en mesure de délimiter les portions du plateau continental
                     relevant de chacune des Parties, comme le lui demande le Nicaragua,
                     même en utilisant la formulation générale proposée par ce dernier. »
                     (C.I.J. Recueil 2012 (II), p. 669 ; les renvois ont été supprimés.)
                    26. Les termes employés au paragraphe 129 montrent clairement que
                 la Cour rejette la demande du Nicaragua parce que celui‑ci n’a « pas …
                 apporté la preuve que sa marge continentale s’étend suffisamment loin
                 pour chevaucher le plateau continental dont la Colombie peut se préva‑
                 loir sur 200 milles marins » (les italiques sont de nous) (dans la version
                 anglaise : « Nicaragua … has not established that it has a continental mar‑
                 gin… »). La Cour ne dit pas qu’elle ne peut départager le plateau conti‑
                 nental parce que le Nicaragua n’a pas communiqué à la Commission les
                 informations visées au paragraphe 8 de l’article 76 de la CNUDM, et elle
                 ne le laisse pas non plus entendre dans les paragraphes précédents. La
                 Cour n’aurait pu formuler plus clairement sa conclusion : le Nicaragua
                 n’avait pas apporté la preuve que son plateau continental s’étendait suffi‑
                 samment loin pour chevaucher celui dont la Colombie peut se prévaloir
                 sur 200 milles marins à partir de sa côte continentale ; par conséquent, elle
                 n’était pas en mesure de délimiter les portions du plateau continental rele‑
                 vant de chacune des deux Parties, comme le lui demandait le Nicaragua.
                    27. Qui plus est, la Cour rejette également la « formulation générale »
                 proposée par le Nicaragua pour la délimitation, qui est rappelée au para‑
                 graphe 128 de l’arrêt de 2012. Ainsi qu’on peut le lire au paragraphe 25
                 ci‑dessus, le Nicaragua suggérait que
                     « la Cour [opère] cette délimitation en définissant la frontière comme
                     étant « la ligne médiane entre la limite extérieure du plateau conti‑
                     nental du Nicaragua établie conformément à l’article 76 de la

                                                                                           54




7 CIJ1093.indb 105                                                                               15/02/17 08:28

                             délimitation du plateau continental (op. diss. comm.)            151

                         CNUDM et la limite extérieure de la zone des 200 milles marins rele‑
                         vant de la Colombie » » (C.I.J. Recueil 2012 (II), p. 669, par. 128).
                 La Cour a néanmoins estimé que, « même en utilisant la formulation géné‑
                 rale » proposée par le Nicaragua (ibid., p. 669, par. 129 ; les italiques sont
                 de nous), elle n’était pas en mesure de délimiter les portions du plateau
                 continental relevant de chacune des Parties. Si elle avait rejeté la demande
                 du Nicaragua au motif que celui‑ci n’avait pas communiqué à la Commis‑
                 sion les informations visées au paragraphe 8 de l’article 76 de la CNUDM
                 (arrêt, par. 85), comme le soutient la majorité, elle n’aurait eu aucun
                 besoin d’examiner — et de rejeter — séparément la « formulation géné‑
                 rale » proposée par le Nicaragua. Si elle a jugé nécessaire de mentionner,
                 puis de rejeter, cette « formulation générale » séparément du point I. 3) des
                 conclusions finales du Nicaragua, c’est uniquement parce que la première
                 demande ne visait que l’existence d’un plateau continental étendu qui che‑
                 vaucherait celui dont la Colombie peut se prévaloir sur 200 milles marins,
                 et non le tracé de la limite extérieure dudit plateau. Or, le Nicaragua
                 n’avait pas démontré devant la Cour l’existence d’un tel plateau continen‑
                 tal étendu, ni indiqué, a fortiori, quelle en était la limite extérieure.
                    28. De fait, ainsi qu’il est rappelé au paragraphe 69 du présent arrêt, le
                 Nicaragua admet lui‑même que la Cour a rejeté le point I. 3) de ses
                 conclusions finales parce qu’il n’avait pas démontré l’existence d’un pla‑
                 teau continental étendu qui chevaucherait celui dont la Colombie peut se
                 prévaloir sur 200 milles marins. Lors de la procédure orale en la présente
                 affaire, il a ainsi déclaré que,
                         « si l’on veut à toute force admettre que la Cour a décidé quelque
                         chose [dans l’arrêt de 2012], ce ne peut être que ceci : le Nicaragua n’a
                         pas prouvé l’existence d’un chevauchement entre les zones maritimes
                         lui revenant au‑delà de la limite de 200 milles marins et celles sur
                         lesquelles la Colombie a juridiction » 3.
                   29. Or, la majorité s’appuie sur trois points des motifs de l’arrêt de
                 2012 pour conclure que,
                         « si la Cour a décidé … qu’elle ne pouvait accueillir la demande du
                         Nicaragua, c’est parce que celui‑ci devait encore satisfaire à l’obliga‑
                         tion lui incombant en vertu du paragraphe 8 de l’article 76 de la
                         CNUDM de déposer, auprès de la Commission, les informations sur
                         les limites de son plateau continental au‑delà de 200 milles marins
                         prévues par cette disposition et par l’article 4 de l’annexe II de la
                         convention » (arrêt, par. 84).
                 Ces points sont résumés au paragraphe 82 du présent arrêt. Aucun,
                 cependant, ne vient corroborer la position de la majorité.
                     3   CR 2015/29, p. 26, par. 23 (Pellet). 




                                                                                               55




7 CIJ1093.indb 107                                                                                   15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)            152

                    30. Premièrement, la majorité relève que l’arrêt de 2012 ne contient
                 aucune analyse des données géologiques et géomorphologiques produites
                 par le Nicaragua à l’appui de sa prétention à un plateau continental
                 étendu. Cela ne signifie pas pour autant que la Cour n’a pas pris ces don‑
                 nées en considération avant de conclure que le Nicaragua n’avait pas
                 apporté la preuve que sa marge continentale s’étendait suffisamment loin
                 pour chevaucher le plateau continental dont la Colombie peut se préva‑
                 loir sur 200 milles marins à partir de sa côte continentale. La Cour peut
                 procéder à une analyse globale des preuves qui lui sont présentées, sans
                 nécessairement mentionner — elle s’en abstient souvent — chacun des
                 éléments dont elle a tenu compte pour parvenir à une conclusion donnée.
                    31. En outre, si la Cour indique que, selon la Colombie, les informa‑
                 tions communiquées par le Nicaragua étaient « totalement insuffisantes »,
                 « rudimentaires et incompl[ètes] » (C.I.J. Recueil 2012 (II), p. 667,
                 par. 122), c’est bien qu’elle s’est penchée sur la valeur probante des don‑
                 nées géologiques et géomorphologiques en question. Le fait que les élé‑
                 ments de preuve soumis à la Cour ne soient pas mentionnés de manière
                 détaillée dans l’arrêt ne permet pas nécessairement de conclure qu’ils
                 n’ont pas été évalués.
                    32. Deuxièmement, la majorité fait valoir que la Cour n’a pu rejeter la
                 demande du Nicaragua sur le fond puisqu’elle n’a pas jugé nécessaire de
                 déterminer quels étaient les critères juridiques requis pour établir l’exis‑
                 tence d’un plateau continental étendu. Pourtant, au paragraphe 118 de
                 l’arrêt de 2012, la Cour déclare expressément que le paragraphe 1 de l’ar‑
                 ticle 76 de la CNUDM, qui définit la notion juridique de plateau conti‑
                 nental, fait partie du droit international coutumier et est donc applicable
                 entre les Parties.
                    33. C’est parce que le Nicaragua n’avait apporté la preuve que son pla‑
                 teau continental s’étendait suffisamment loin pour chevaucher celui dont
                 la Colombie peut se prévaloir sur 200 milles marins conformément au
                 paragraphe 1 de l’article 76 de la CNUDM que la Cour a décidé de reje‑
                 ter la demande qu’il avait formulée au point I. 3) de ses conclusions
                 finales. Le paragraphe 82 du présent arrêt contient en outre une contra‑
                 diction intrinsèque qui mérite d’être soulignée. D’un côté, la Cour dit
                 qu’elle n’avait pas jugé nécessaire de déterminer à quelles prescriptions le
                 Nicaragua devait satisfaire pour établir l’existence d’un plateau continen‑
                 tal étendu vis‑à‑vis de la Colombie, tandis que, de l’autre, elle réaffirme
                 — dans le même paragraphe des motifs — qu’elle avait insisté sur l’obli‑
                 gation procédurale dont le Nicaragua devait s’acquitter avant de revendi‑
                 quer un plateau continental étendu.
                    34. Le troisième point des motifs de l’arrêt de 2012 sur lequel se fonde
                 la majorité est l’importance que la Cour aurait accordée à l’obligation
                 qu’avait le Nicaragua, en tant que partie à la CNUDM, de soumettre à la
                 Commission des informations sur les limites de son plateau continental,
                 conformément au paragraphe 8 de l’article 76 de la convention. La majo‑
                 rité affirme à tort que la Cour « a mis l’accent » sur le fait que le Nicara‑
                 gua n’avait pas soumis les informations voulues à la Commission, et que

                                                                                           56




7 CIJ1093.indb 109                                                                               15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)              153

                 c’est ce qui l’a amenée à conclure qu’elle ne pouvait accueillir sa demande.
                 Or, pour dire les choses simplement, nulle part dans l’arrêt de 2012 la
                 Cour ne dit qu’elle ne peut accueillir la demande du Nicaragua parce que
                 celui‑ci n’a pas soumis les informations voulues à la Commission. En
                 considérant que la Cour fait allusion au non‑respect d’une telle obligation
                 procédurale dans la conclusion qu’elle énonce au paragraphe 129, la
                 majorité ajoute à ce paragraphe un sens qu’il n’a pas.
                    35. La majorité affirme en outre, au paragraphe 83 du présent arrêt,
                 que son interprétation de la conclusion énoncée au paragraphe 129 de
                 l’arrêt de 2012 est confirmée par le fait que la Cour, en mentionnant « la
                 présente instance » dans ledit paragraphe, « semble envisager … la possi‑
                 bilité d’une procédure ultérieure ». Ainsi qu’on l’a vu plus haut (voir
                 par. 20), si la Cour envisage que les parties puissent revenir devant elle
                 après le prononcé de l’arrêt, elle le dit expressément. La référence à « la
                 présente instance » dans l’affaire du Différend territorial et maritime ne
                 permet pas au Nicaragua de revenir devant la Cour avec les mêmes
                 demandes. Si tel était le cas, tous les arrêts antérieurs de la Cour dans
                 lesquels il est fait mention de « la présente instance » pourraient donner
                 lieu à une nouvelle procédure. L’expression « la présente instance » n’est
                 rien d’autre qu’une formule courante pour désigner l’affaire en cours.
                    36. Force est donc de conclure que la décision adoptée par la Cour en
                 2012 au sujet de la délimitation était précisément fondée sur le fait que le
                 Nicaragua n’avait pas démontré l’existence d’un plateau continental
                 étendu qui chevaucherait celui dont la Colombie peut se prévaloir sur
                 200 milles marins. Il s’agit d’un élément majeur des motifs de la Cour, sur
                 lesquels repose le dispositif revêtu de l’autorité de la chose jugée.
                    37. Dans sa seconde demande en l’espèce, le Nicaragua priait la Cour
                 de déterminer
                     « [l]es principes et les règles de droit international régissant les droits
                     et obligations des deux Etats concernant la zone du plateau conti‑
                     nental où leurs revendications se chevauchent et l’utilisation des res‑
                     sources qui s’y trouvent, et ce, dans l’attente de la délimitation de
                     leur frontière maritime au‑delà de 200 milles marins de la côte nica‑
                     raguayenne » (RN, par. 12).
                   38. Cette seconde demande est une reformulation de la « formulation
                 générale » que le Nicaragua avait proposée à la Cour lors du second tour de
                 plaidoiries en l’affaire du Différend territorial et maritime. Rappelons que,
                     « au second tour de plaidoiries, le Nicaragua a déclaré qu’il « ne …
                     demand[ait] pas [à la Cour] de décision définitive sur l’emplacement
                     précis de la limite extérieure d[e son] plateau continental », mais la
                     « pri[ait] de dire que les portions du plateau continental auxquelles [la
                     Colombie et lui‑même] pouvaient prétendre … étaient délimitées par
                     une ligne au tracé défini ». Le Nicaragua a indiqué que « la Cour
                     pou[v]ait opérer cette délimitation en définissant la frontière comme
                     étant « la ligne médiane entre la limite extérieure du plateau continen‑

                                                                                             57




7 CIJ1093.indb 111                                                                                 15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)               154

                      tal du Nicaragua établie conformément à l’article 76 de la CNUDM
                      et la limite extérieure de la zone des 200 milles marins relevant de la
                      Colombie » ». Grâce à cette formulation, a‑t‑il ajouté, « la Cour n’aurait
                      pas à déterminer précisément l’emplacement de la limite extérieure du
                      plateau du Nicaragua ». Le Nicaragua pourrait ensuite fixer cette
                      limite sur la base des recommandations de la Commission. »
                      (C.I.J. Recueil 2012 (II), p. 669, par. 128 ; les italiques sont de nous).
                 Dans un cas comme dans l’autre, le Nicaragua demande à la Cour de déter‑
                 miner, dans l’attente des recommandations de la Commission, l’existence
                 d’un chevauchement des droits des Parties sur le plateau continental, sans
                 délimiter le tracé exact de la frontière entre les portions relevant respective‑
                 ment de l’une et de l’autre. Dans l’arrêt de 2012, la Cour a rejeté la « formu‑
                 lation générale » proposée par le Nicaragua parce que celui‑ci n’avait pas
                 démontré l’existence d’un plateau continental étendu qui chevaucherait celui
                 dont la Colombie peut se prévaloir sur 200 milles marins (ibid., par. 129).
                    39. Tout comme la première, la seconde demande du Nicaragua en
                 l’espèce tombait sous le coup de l’autorité de la chose jugée. Dans l’arrêt
                 de 2012, la Cour a conclu que les preuves produites par le Nicaragua
                 n’étaient pas suffisantes pour lui permettre d’utiliser, aux fins de la délimi‑
                 tation, la « formulation générale » qu’il avait proposée lors du second tour
                 de plaidoiries. Dans la présente affaire, le Nicaragua cherchait à sou‑
                 mettre de nouveau la même demande, sur la même base juridique, contre
                 la même Partie.


                        V. Le caractère illogique de l’obligation procédurale
                                     introduite par la majorité

                    40. Nous avons vu dans les parties qui précèdent que les première et
                 seconde demandes du Nicaragua dans la présente affaire étaient couvertes
                 par l’autorité de la chose jugée et auraient dû, par conséquent, être déclarées
                 irrecevables. Pour éluder cette conclusion, la majorité choisit de voir dans
                 l’arrêt de 2012 une obligation procédurale, selon laquelle un Etat côtier
                 serait tenu de communiquer à la Commission les informations visées au
                 paragraphe 8 de l’article 76 de la CNUDM, et dont le respect constituerait
                 en l’espèce une condition préalable à la délimitation des portions de plateau
                 continental étendu relevant respectivement du Nicaragua et de la Colombie.
                 Autrement dit, la majorité érige en condition de recevabilité la communica‑
                 tion à la Commission des informations visées au paragraphe 8 de l’article 76.
                    41. Le Nicaragua ayant soumis lesdites informations à la Commission
                 le 24 juin 2013, la majorité « considère, par conséquent, que la condition
                 à laquelle [la Cour] a subordonné, dans son arrêt de 2012, l’examen de la
                 demande formulée par le Nicaragua au point I. 3) de ses conclusions
                 finales, est remplie dans la présente instance » (arrêt, par. 87).
                    42. La Cour a déclaré qu’une exception d’irrecevabilité revenait « à affir‑
                 mer qu’il existe une raison juridique pour laquelle la Cour, même si elle a

                                                                                              58




7 CIJ1093.indb 113                                                                                  15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)            155

                 compétence, devrait refuser de connaître de l’affaire ou, plus communé‑
                 ment, d’une demande spécifique y relative » (Application de la convention
                 pour la prévention et la répression du crime de génocide (Croatie c. Serbie),
                 exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 456, par. 120).
                   43. Dans le présent arrêt, la majorité déclare que
                     « le Nicaragua était dans l’obligation, conformément au paragraphe 8
                     de l’article 76 de la CNUDM, d’adresser à la Commission les infor‑
                     mations sur les limites du plateau continental qu’il revendique au‑delà
                     de 200 milles marins. La Cour a jugé, dans son arrêt de 2012, que la
                     communication de ces informations par le Nicaragua était un préa-
                     lable à la délimitation du plateau continental au‑delà de 200 milles
                     marins par la Cour. » (Arrêt, par. 105 ; les italiques sont de nous.)
                    44. Il apparaît cependant, dans l’arrêt de 2012, que la question de la
                 recevabilité de la demande formulée au point I. 3) des conclusions finales
                 du Nicaragua a été expressément soulevée par la Colombie, qui faisait
                 valoir que la demande de délimitation d’un plateau continental étendu
                 n’était pas implicitement contenue dans la requête, et que cette question
                 ne découlait pas non plus directement de l’objet du différend
                 (C.I.J. Recueil 2012 (II), p. 664, par. 107). La Colombie contestait par
                 conséquent la recevabilité de la nouvelle demande.
                    45. La Cour a rejeté l’exception d’irrecevabilité de la Colombie en ces
                 termes :
                        « La Cour estime donc que la demande de plateau continental
                     étendu relève du différend qui oppose les Parties en matière de déli‑
                     mitation maritime et ne peut être considérée comme modifiant l’objet
                     de celui‑ci, et ce, d’autant plus qu’elle en découle directement. Ce qui
                     a changé, ce n’est pas l’objet du différend ; ce sont, d’une part, le
                     fondement juridique invoqué au soutien de la demande (à savoir le
                     prolongement naturel et non plus la distance pour fonder la préten‑
                     tion relative au plateau continental) et, d’autre part, la solution
                     recherchée (la délimitation du plateau continental et non plus une
                     frontière maritime unique). Par conséquent, bien qu’elle repose sur
                     des fondements juridiques différents, la nouvelle demande se rap‑
                     porte toujours à la délimitation du plateau continental.
                        112. La Cour conclut que la demande formulée au point I. 3) des
                     conclusions finales du Nicaragua est recevable. » (Ibid., p. 665,
                     par. 111‑112 ; les italiques sont de nous.)
                    46. Lorsqu’il a présenté ses conclusions finales dans l’affaire précé‑
                 dente, le 1er mai 2012, et lorsque la Cour a rendu son arrêt dans ladite
                 affaire, le 19 novembre 2012, le Nicaragua n’avait pas encore communi‑
                 qué à la Commission les informations visées au paragraphe 8 de l’ar‑
                 ticle 76 de la CNUDM. L’obligation procédurale qualifiée de préalable
                 par la majorité (arrêt, par. 105) n’était donc pas satisfaite. Pourtant, la
                 Cour a jugé recevable la demande formulée au point I. 3) des conclusions
                 finales du Nicaragua. La Colombie n’en contestait pas la recevabilité au

                                                                                           59




7 CIJ1093.indb 115                                                                               15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)             156

                 motif que le Nicaragua n’avait pas satisfait à une quelconque obligation
                 procédurale. La Cour peut néanmoins soulever des questions de recevabi‑
                 lité proprio motu et, si besoin est, rejeter les demandes qu’elle estime non
                 recevables. Mais elle ne l’a pas fait.
                    47. La Cour aurait pu dire, dans l’arrêt de 2012, que la communication à
                 la Commission des informations visées au paragraphe 8 de l’article 76 de la
                 CNUDM était, selon elle, un préalable à la délimitation du plateau conti‑
                 nental, et conclure en conséquence à l’irrecevabilité de la demande formulée
                 au point I. 3) des conclusions finales du Nicaragua. La majorité cherche à
                 contourner cette évidence en affirmant que la Cour a jugé ladite demande
                 recevable, mais s’est abstenue ensuite de l’examiner au fond (arrêt, par. 72).
                    48. Cependant, la majorité n’explique pas quel serait l’intérêt de décla‑
                 rer une demande recevable sans procéder à son examen au fond. Qui plus
                 est, elle n’explique pas comment la Cour pourrait refuser d’examiner une
                 demande au fond une fois qu’elle l’a déclarée recevable. Ce faisant, la
                 Cour serait assurément en contradiction avec sa jurisprudence, puisqu’elle
                 a souligné par le passé qu’elle « ne [devait] pas excéder la compétence que
                 lui ont reconnue les Parties, mais [devait] exercer toute cette compétence »
                 (Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J.
                 Recueil 1985, p. 23, par. 19).
                    49. Ce raisonnement place la Cour dans une position singulière. Si l’on
                 se range à l’avis de la majorité en la présente affaire, force est de conclure
                 que la Cour, dans la procédure de 2012, n’aurait pas dû déclarer rece‑
                 vable la demande formulée par le Nicaragua au point I. 3) de ses conclu‑
                 sions finales et n’aurait pas dû procéder à son examen au fond. A l’inverse,
                 si l’on considère — comme la Cour l’a fait en 2012 — que cette demande
                 était recevable, l’on ne saurait logiquement considérer que la communica‑
                 tion, à la Commission, des informations visées au paragraphe 8 de l’ar‑
                 ticle 76 de la CNUDM est une condition préalable à l’examen d’une
                 demande de délimitation du plateau continental étendu. L’incohérence de
                 la position défendue par la majorité est donc manifeste.
                    50. La position de la majorité est en contradiction non seulement avec
                 les décisions antérieures par la Cour, mais également avec le texte du
                 paragraphe 8 de l’article 76 de la CNUDM. Ce paragraphe peut être
                 divisé en trois dispositions, chacune avec un verbe au présent à valeur
                 d’impératif : l’Etat côtier communique des informations ; la Commission
                 adresse des recommandations ; et les limites fixées sur la base de ces
                 recommandations sont définitives et de caractère obligatoire. On ne voit
                 pas très bien pourquoi la majorité estime que seule la première disposition
                 énonce une condition préalable à la délimitation, et non les deux autres ;
                 à l’évidence, le texte en soi ne se prête pas à une telle interprétation.
                    51. S’agissant de la cinquième exception préliminaire de la Colombie,
                 la majorité fait une vague distinction entre les trois dispositions du para‑
                 graphe 8 de l’article 76, considérant que,
                     « dès lors que la délimitation du plateau continental au‑delà de
                     200 milles marins peut s’effectuer indépendamment de la recomman‑

                                                                                            60




7 CIJ1093.indb 117                                                                                15/02/17 08:28

                           délimitation du plateau continental (op. diss. comm.)                             157

                       dation de la Commission, celle‑ci n’est pas un prérequis pour qu’un
                       Etat partie à la CNUDM puisse demander à la Cour de régler un
                       différend avec un autre Etat relatif à une telle délimitation » (arrêt,
                       par. 114).
                 S’il est possible d’effectuer une délimitation sans que la Commission ait
                 formulé de recommandation, il est assurément possible de l’effectuer éga‑
                 lement sans que la Commission ait été saisie d’un dossier d’informations.
                 Il ne serait pas logique que la simple communication d’informations à la
                 Commission en application du paragraphe 8 de l’article 76 soit une condi‑
                 tion préalable à la délimitation, alors que cela ne serait pas le cas de la
                 formulation par la Commission, sur la base desdites informations, des
                 recommandations visées au même paragraphe du même article.


                         VI. Les objectifs des communications visées à l’article 76
                              de la CNUDM et à l’article 4 de son annexe II

                     52. Seul le paragraphe 127 de l’arrêt de 2012 pourrait donner à penser
                  qu’une obligation procédurale de communiquer des informations à la
                  Commission est énoncée dans cet arrêt, comme le soutient la majo‑
                 rité. Cependant, retenir une telle interprétation reviendrait à mécon‑
                 naître la finalité de l’article 76 de la CNUDM. Au paragraphe 127
                 de l’arrêt de 2012, la Cour fait observer que, de l’aveu même du Nicara‑
                 gua, les « informations préliminaires » présentées par ce dernier à la Com‑
                 mission ne satisfaisaient pas aux exigences requises pour pouvoir être
                 considérées comme des informations conformes au paragraphe 8 de
                 ­l’article 76.
                     53. Cette constatation n’a rien de surprenant ni d’extraordinaire : en
                  effet, la présentation d’« informations préliminaires » ne consiste pas à
                  satisfaire à l’obligation de communiquer les informations visées au para‑
                  graphe 8 de l’article 76. L’expression « informations préliminaires » a été
                  employée pour la première fois dans la décision des Etats parties à la
                  CNUDM en date du 20 juin 2008 (SPLOS/183), par laquelle il a été
                  convenu que les Etats côtiers revendiquant un plateau continental étendu
                  pourraient soumettre à la Commission des informations « indicatives », de
                 manière à s’acquitter de l’obligation énoncée à l’article 4 de l’annexe II de
                 la convention, qui leur impose de soumettre, dans un délai de dix ans à
                 compter de l’entrée en vigueur de la convention à leur égard, les « carac‑
                  téristiques » du plateau continental auquel ils prétendent 4. Il s’agissait de
                  permettre aux Etats, en particulier ceux en développement, qui n’ont pas

                    4 CNUDM, réunion des Etats parties, Décision relative au volume de travail de la

                 Commission des limites du plateau continental et à la capacité des Etats, notamment des Etats
                 en développement, de s’acquitter de leurs obligations en vertu de l’article 4 de l’annexe II à la
                 convention des Nations Unies sur le droit de la mer, et de respecter l’alinéa a) de la décision
                 figurant dans le document SPLOS/72 (SPLOS/183, par. 1 a)).

                                                                                                              61




7 CIJ1093.indb 119                                                                                                   15/02/17 08:28

                           délimitation du plateau continental (op. diss. comm.)                            158

                 toujours les capacités techniques suffisantes, de respecter la « clause de
                 temporisation » attachée à la revendication d’un plateau continental
                 étendu au titre de la convention, tout en leur accordant un délai supplé‑
                 mentaire pour la réalisation des levés géologiques et géomorphologiques
                 nécessaires pour démontrer l’existence d’un tel plateau.
                    54. Conformément à cette décision de la réunion des Etats parties,
                       « [e]n attendant la réception du dossier répondant aux prescriptions
                       de l’article 76 de la Convention, aux dispositions du Règlement inté‑
                       rieur de la Commission et à ses Directives scientifiques et techniques,
                       les informations préliminaires fournies conformément aux disposi‑
                       tions de l’alinéa a) ci‑dessus ne seront pas examinées par la Commis‑
                       sion. » (SPLOS/183, par. 1 b).)
                 Ainsi, l’objectif de la communication d’« informations préliminaires »
                 — qui est uniquement de permettre aux Etats parties de « temporiser » —
                 est totalement différent de l’objectif de la communication des informa‑
                 tions visées au paragraphe 8 de l’article 76 de la CNUDM — qui est
                 d’obtenir des recommandations de la Commission —, et s’en distingue
                 clairement.
                    55. En outre, pour s’acquitter de l’obligation procédurale à laquelle la
                 majorité attache tant d’importance — celle de communiquer à la Commis‑
                 sion les informations visées au paragraphe 8 de l’article 76 —, un Etat
                 côtier doit d’abord satisfaire au « test d’appartenance » prévu dans les
                 directives de la Commission 5, c’est‑à‑dire qu’il doit d’abord démontrer
                 qu’il peut prétendre à un plateau continental étendu au‑delà de 200 milles
                 marins, avant d’obtenir la permission — c’est une obligation, en réalité —
                 de fixer la limite extérieure de ce plateau 6. Le test d’appartenance découle
                 des prescriptions du paragraphe 4 a) de l’article 76, qui dispose que « l’Etat
                 côtier définit le rebord externe de la marge continentale, lorsque celle‑ci
                 s’étend au‑delà de 200 milles marins… » 7. L’obligation de fixer la limite

                    5 Pour de plus amples détails, voir directives scientifiques et techniques de la Commis‑

                 sion des limites du plateau continental (CLCS/11), 13 mai 1999, point 2.2. La pertinence de
                 ce test a été reconnue par le TIDM dans l’affaire du Différend relatif à la délimitation de la
                 frontière maritime entre le Bangladesh et le Myanmar dans le golfe du Bengale (Bangladesh/
                 Myanmar), arrêt du 14 mars 2012, par. 436.
                    6 Dans ses directives, la Commission définit comme suit le test d’appartenance :

                          « Si la ligne fixée à une distance de 60 milles marins du pied du talus continental
                       ou la ligne fixée à une distance où l’épaisseur des roches sédimentaires représente au
                       moins un centième de la distance la plus courte entre le point en question jusqu’au
                       pied du talus, ou chacune des deux, tombent au‑delà de 200 milles marins des lignes
                       de base à partir desquelles la largeur de la mer territoriale est mesurée, un Etat côtier
                       est en droit de fixer les limites extérieures du plateau continental comme le prescrivent
                       les dispositions des paragraphes 4 à 10 de l’article 76. » (Directives scientifiques et
                       techniques de la Commission des limites du plateau continental, point 2.2.8.)
                     7 La version anglaise se lit comme suit : « the coastal State shall establish the outer edge

                 of the continental margin wherever the margin extends beyond 200 nautical miles… » (les
                 italiques sont de nous).

                                                                                                              62




7 CIJ1093.indb 121                                                                                                  15/02/17 08:28

                          délimitation du plateau continental (op. diss. comm.)                       159

                 extérieure du plateau continental, et, partant, de communiquer préalable‑
                 ment à la Commission les informations visées au paragraphe 8 de l’ar‑
                 ticle 76, est subordonnée à l’existence démontrée d’un plateau continental
                 étendu appartenant à l’Etat côtier. La Commission prévoit ainsi que, s’ils
                 « ne [lui] démontre[nt] pas … que le prolongement naturel … s’étend
                 au‑delà de … 200 milles marins, … les Etats côtiers ne sont pas tenus de
                 [lui] présenter … des informations sur les limites du plateau continental » 8.
                    56. La Cour a reconnu à juste titre que le Nicaragua était tenu de se
                 conformer aux dispositions de l’article 76 de la CNUDM s’il entendait
                 revendiquer un plateau continental étendu. Mais cela ne signifie pas que
                 la communication d’informations à la Commission conformément au
                 paragraphe 8 de cet article soit une condition préalable à la délimitation
                 des portions du plateau continental où les droits de plusieurs Etats se
                 chevauchent. L’article 76 instaure une procédure par laquelle un Etat
                 côtier fixe la limite extérieure de son plateau continental, en appliquant
                 les critères définis aux paragraphes 4 à 7, puis démontre aux autres Etats
                 concernés que la limite ainsi tracée est conforme aux règles établies, en
                 adressant à la Commission des informations sur les données scientifiques
                 et techniques qui justifient son tracé. Il convient de noter que les informa‑
                 tions communiquées à la Commission en application du paragraphe 8
                 de l’article 76 ne sont pas nécessairement jugées suffisantes pour établir
                 l’existence d’un plateau continental étendu.
                    57. Le rôle de la Commission est d’examiner les informations soumises
                 par l’Etat côtier et d’adresser à celui‑ci des recommandations sur la
                 conformité du tracé de ses limites avec les critères énoncés à l’article 76.
                 En ce sens, la Commission a une fonction de « légitimation » ; mais les
                 Etats côtiers ne se contentent pas de tracer eux‑mêmes les limites du pla‑
                 teau continental étendu qu’ils revendiquent, ils sont en fait censés effec‑
                 tuer ce tracé avant de présenter les informations à l’appui de leurs
                 prétentions à la Commission, pour que celle‑ci les valide ou les légitime,
                 autrement dit, avant de faire connaître leurs prétentions aux autres Etats.
                 Il convient de noter à cet égard que certains Etats ont conclu entre eux
                 des accords de délimitation sans saisir la Commission, ou sans recevoir de
                 recommandations de la part de celle‑ci (voir, par exemple, le traité entre
                 la Fédération de Russie et le Royaume de Norvège relatif à la coopéra‑
                 tion et la délimitation maritime dans la mer de Barents et l’océan Arc‑
                 tique, 15 septembre 2010).
                    58. L’objectif final que poursuit un Etat lorsqu’il soumet une demande
                 à la Commission est d’obtenir des recommandations pour valider le tracé
                 des limites qu’il a fixées lui‑même. Il est donc étonnant que la majorité
                 soutienne que la Cour, dans son arrêt de 2012, a considéré que la commu‑
                 nication des informations visées au paragraphe 8 de l’article 76 de la
                 CNUDM était une condition préalable qui devait être satisfaite pour
                 qu’elle puisse répondre à la demande de délimitation du Nicaragua, alors

                    8 Directives scientifiques et techniques de la Commission des limites du plateau conti‑

                 nental, point 2.2.4.

                                                                                                        63




7 CIJ1093.indb 123                                                                                            15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)               160

                 qu’elle a conclu dans le présent arrêt que les recommandations de la
                 Commission n’étaient pas « un prérequis pour qu’un Etat partie à la
                 CNUDM puisse demander à la Cour de régler un différend avec un autre
                 Etat relatif à une … délimitation » (arrêt, par. 114).


                       VII. Le principe ne bis in idem et l’épuisement des recours
                                         prévus dans le traité

                    59. Même à supposer que la majorité interprète justement l’arrêt de
                 2012, le Nicaragua ne devrait pas avoir la possibilité de revenir une
                 seconde fois devant la Cour pour tenter de remédier au vice de procédure
                 qui l’aurait empêché d’obtenir en 2012 la délimitation du plateau conti‑
                 nental étendu qu’il revendique et qui chevaucherait celui de la Colombie.
                 L’autoriser à le faire serait préjudiciable à la fois à l’Etat défendeur, qui
                 devrait être protégé contre la réitération de demandes, et à un fonctionne‑
                 ment efficace du système de règlement des différends internationaux.
                    60. Tout comme le principe de l’autorité de la chose jugée, le principe
                 ne bis in idem vise à contrer les effets de la réitération de demandes. Il
                 établit qu’une demande réitérée n’est pas recevable, que la question qu’elle
                 concerne soit ou non revêtue de l’autorité de la chose jugée. Un Etat ne
                 peut revenir une seconde fois devant la Cour pour lui soumettre une
                 demande qu’elle a déjà examinée au fond. Que le Nicaragua soit
                 aujourd’hui en mesure de présenter des éléments de preuve dont il ne dis‑
                 posait pas lors de la procédure judiciaire ayant abouti au prononcé de
                 l’arrêt de 2012 ne change rien au fait que sa nouvelle demande est une
                 répétition de la précédente.
                    61. En outre, dans la mesure où la nouvelle requête constitue une réi‑
                 tération de la demande précédente, on peut faire valoir qu’elle est égale‑
                 ment irrecevable parce qu’il y a épuisement des recours prévus dans le
                 traité. Dans un esprit similaire à celui des principes res judicata et ne bis
                 in idem, cette règle vise à prévenir les effets préjudiciables de la réitération
                 de demandes. Elle établit qu’une demande qui serait la réitération d’une
                 autre demande examinée antérieurement par la Cour peut être déclarée
                 irrecevable si le fondement conventionnel de la compétence est le même.
                 Cette règle trouve appui dans l’arrêt de la Cour sur les exceptions prélimi‑
                 naires soulevées en l’affaire de la Barcelona Traction :

                         « On soutient que la première procédure a « épuisé » les recours
                      prévus dans le traité pour ce qui est des griefs particuliers sur lesquels
                      portait cette instance : la juridiction de la Cour ayant été invoquée
                      une fois et la Cour ayant été dûment saisie à leur sujet, on ne pouvait
                      invoquer le traité une deuxième fois pour saisir la Cour des mêmes
                      griefs. A l’encontre de cette thèse, on peut dire que les démarches
                      prévues dans le traité ne sauraient être épuisées définitivement à
                      l’égard d’un grief donné tant que l’affaire n’a pas été jugée ou qu’il

                                                                                              64




7 CIJ1093.indb 125                                                                                  15/02/17 08:28

                          délimitation du plateau continental (op. diss. comm.)               161

                       n’y a pas été mis fin dans des circonstances impliquant une renon­
                       ciation définitive à agir, ce qui ne répond pas à la situation
                       actuelle [dans l’affaire de la Barcelona Traction]. » (C.I.J. Recueil 1964,
                       p. 26.)
                 Indépendamment de la question du désistement, qui n’est pas pertinente
                 en l’espèce, la Cour envisage bien le cas de figure où « l’affaire … a … été
                 jugée ».
                    62. Dans la présente procédure, le Nicaragua ne s’est pas contenté de
                 porter devant la Cour la même demande qu’en 2012, il a également invo‑
                 qué la même base de compétence, à savoir l’article XXXI du pacte de
                 Bogotá. Or, comme nous l’avons vu plus haut, l’affaire de 2012 a été déjà
                 « jugée » — pour reprendre les termes de la Cour en l’affaire de la Barce-
                 lona Traction. La requête du Nicaragua en l’espèce aurait donc dû être
                 déclarée irrecevable au motif qu’il y a épuisement des recours prévus dans
                 le pacte de Bogotá.


                     VIII. Conclusion : l’autorité de la chose jugée et la protection
                                         de la fonction judiciaire

                    63. Les raisons que nous venons d’exposer dans la présente opinion
                 dissidente commune expliquent donc pourquoi nous avons voté contre le
                 point 1 b) du dispositif de l’arrêt et pourquoi nous sommes d’avis que la
                 Cour aurait dû accueillir la troisième exception préliminaire de la Colom‑
                 bie fondée sur le principe de l’autorité de la chose jugée.
                    64. Dans l’affaire relative à l’Application de la convention pour la pré-
                 vention et la répression du crime de génocide, la Cour a décrit comme suit
                 les objectifs du principe de l’autorité de la chose jugée :
                          « Le principe de l’autorité de la chose jugée répond, tant dans
                       l’ordre international que dans l’ordre interne, à deux objectifs, l’un
                       général, l’autre particulier. Premièrement, la stabilité des relations
                       juridiques exige qu’il soit mis un terme au différend considéré. La
                       fonction de la Cour est, selon l’article 38 du Statut, de « régler » les
                       « différends qui lui sont soumis », c’est‑à‑dire d’y mettre un terme.
                       Deuxièmement, il est dans l’intérêt de chacune des parties qu’une
                       affaire qui a d’ores et déjà été tranchée en sa faveur ne soit pas rou‑
                       verte… Priver une partie du bénéfice d’un arrêt rendu en sa faveur
                       doit, de manière générale, être considéré comme contraire aux prin‑
                       cipes auxquels obéit le règlement judiciaire des différends. » (Appli­
                       cation de la convention pour la prévention et la répression du crime de
                       génocide (Bosnie‑Herzégovine c. Serbie‑et‑Monténégro), arrêt,
                       C.I.J. Recueil 2007 (I), p. 90‑91, par. 116.)
                   65. Les objectifs du principe de l’autorité de la chose jugée — mettre
                 un terme définitif aux différends et prévenir la réitération de demandes —
                 permettent à la fois de garantir le bon fonctionnement du système judi‑

                                                                                               65




7 CIJ1093.indb 127                                                                                   15/02/17 08:28

                         délimitation du plateau continental (op. diss. comm.)            162

                 ciaire et de protéger ceux qui y participent. Toute situation qui dessert ces
                 objectifs risque de compromettre la fonction judiciaire ainsi que la bonne
                 administration de la justice.
                    66. En déclarant que la décision par laquelle elle a rejeté la demande de
                 délimitation du Nicaragua en l’affaire du Différend territorial et maritime
                 n’est pas revêtue de l’autorité de la chose jugée, la Cour peut donner l’im‑
                 pression qu’elle n’est pas opposée à la réitération de demandes, ce qui ne
                 saurait être le cas.
                    67. Le Nicaragua et la Colombie s’affrontent depuis des années dans
                 un long différend au sujet de leurs droits maritimes respectifs. En sa qua‑
                 lité d’organe judiciaire principal de l’Organisation des Nations Unies, la
                 Cour est toute désignée pour régler un tel différend. Cependant, si elle
                 veut le rester, elle ne peut donner l’impression d’autoriser les Etats à
                 représenter continuellement les mêmes demandes. Si tel était le cas, la
                 sécurité et la stabilité que ses décisions définitives doivent contribuer à
                 créer en seraient amoindries.

                                                 (Signé) Abdulqawi A. Yusuf.
                                         (Signé) Antônio Augusto Cançado Trindade.
                                                      (Signé) Xue Hanqin.
                                                     (Signé) Giorgio Gaja.
                                                  (Signé) Dalveer Bhandari.
                                                 (Signé) Patrick L. Robinson.
                                                  (Signé) Charles N. Brower.




                                                                                           66




7 CIJ1093.indb 129                                                                               15/02/17 08:28

